DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-10 are currently pending. This office action is the first office action on the merits of the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “an acrylonitrile based copolymer” and “a (meth)acrylonitrile based-monomer” which renders the claim indefinite as it is not clear what the boundaries of “based” are for these components.  Additionally the indication of “an acrylonitrile based copolymer” and “a (meth)acrylonitrile based-monomer” makes it unclear if this is an indication that an acrylonitrile group must be present or if the polymer can be a methacrylonitile based copolymer. 
Concerning claim 9 the claim recites “a carboxylic acid-based monomer and a (meth)acrylate-based monomer” which renders the claim indefinite as it is not clear what her boundaries of these 
Concerning claim 10 the claim recites “the comonomer(s)” which renders the claims indefinite as there is not enough support for this limitation and it is not clear if this refers to the one or more comonomers recited in claim 9 having a specific structure or more generally refers to all comonomers.  Claim 9 from which claim 10 depends provides enough antecedent support for “one or more comonomers”.  For the purposes of applying art, this limitation is interpreted to refer to the one or more comonomers of claim 9.  Additionally claim 10 also indicates “a (meth)acrylonitrile-based monomer” which renders the claim indefinite as it is not clear what the boundaries of the “based” monomer are. 
Claims 2-8 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yoshida (US 3,479,312).
Concerning claim 1 Yoshida teaches a method of polymerization of acrylonitrile monomer or unsaturated monomer mixtures containing at least 85% of acrylonitrile (column 1 lines 30-35). The polymerization process is indicated to produce a polymer solution which is directly used for producing shaped products such as fibers and filaments (column 2 lines 55-60). The polymerization method is indicated to comprise a plurality of reactors arranged in series and the first of the reactors is supplied with a monomer solution and a polymerization initiator solution, where the monomer solution consists of a concentrated aqueous solution of zinc chloride, acrylonitrile and if desired a small amount of an unsaturated monomer copolymerizable with acrylonitrile (column 2 lines 25-40). The reaction mixture in the first reactor is transferred to the second and if desired further subsequent reactors and if necessary at each stage more additive initiator solution is introduced, and the average conversion from monomer to polymer is regulated in each reactor (column 2 lines 35-50). The conversion of monomer to polymer in the first reactor is indicated to be controlled to rate of preferably 70-80 % (column 5 lines 30-40). 
Yoshida teaches an example which includes an example which a monomer solution was made by mixing an aqueous solution of zinc chloride with a monomer mixture of acrylonitrile, methyl acrylate and sodium allyl sulfonate in a weight ratio of 90:9:1 (column 9 lines 44-50), which corresponds to the claimed reaction solution and would result in an acrylonitrile based copolymer.  This monomer solution was cooled to 6 °C and was then added to the first reactor which was kept at 50 °C to which was also added solutions of a redox initiator of sodium pesulfate and sodium pyrrosulfite (column 9 lines 45-60), which corresponds to the claimed step of adding a initiator to the reaction solution to initiate polymerization. The reaction mixture of the first reactor was indicated to be placed in a second rector at a conversion of monomer to polymer of 77 % and the second reactor was further indicated to have redox initiators of sodium persulfate and sodium pyrrosulfite added to it and the reaction mixture of the second reactor is indicated to placed in a third reactor when the second reactor has reached a conversion of 97 % (column 9 lines 65-75 Table 1), which corresponds to the claimed step of  adding an 
As such the method of Yoshida corresponds to the claimed method having the claimed steps. 
Yoshida does not specifically teach that the acrylonitrile based copolymer is for a carbon fiber.  However this indication is interpreted as being an intended use of the acrylonitrile copolymer and as such would only indicate that the acrylonitrile based copolymer which is formed from the claimed method must be capable of being used for carbon fiber.  However, Yoshida as is indicated above indicates that the polymerization process is indicated to produce a polymer solution which is directly used for producing shaped products such as fibers and filaments (column 2 lines 55-60). As such since the acrylonitrile base copolymer has a high acrylonitrile amount (90 wt% in the example) and can be formed into fibers, the polymer would be capable of being made into a carbon fiber and as such would meet the claimed limitation. 
Concerning claim 2 Yoshida further teaches another example of the polymerization method which use the same monomer solution and general method but which has the reaction mixture of the first reactor placed into the second reactor at 72% conversion (Column 10 lines 35-50). This example indicates that 0.63 % of the initiator (to the amount of monomer) is added in the first reactor and 0.6% of initiator to the amount of monomer is added in the second reactor (column 10 lines 40-50). This indicates a weight ratio of the primarily added initiator to the secondarily added initiator 0.63 to 0.6 or 1.05:1 which is within the claimed range. 
Concerning claim 3 Yoshida further teaches that the initiators, including the initiator added to the second reactor which corresponds to the secondarily added initiator, where dissolved in an aqueous solution of zinc chloride before being added to the reactors (column 9 lines 60-65). 
Concerning claim 7 Yoshida further teaches that exemplary amount of the initiator added to the first reactor, which corresponds to the primarily added initiator, is .66 % by weight of initiator to 
Concerning claim 8 Yoshida further teaches that the reaction solution is added to a reactor which is kept at 50 °C (column 9 lines 45-60) to which the initiator is added which would result in the raising of a temperature of the reaction solution before the first addition of initiator and so would meet the claimed limitations. 
Concerning claim 9 Yoshida further teaches that the previously indicated example in which a monomer solution was made by mixing an aqueous solution of zinc chloride with a monomer mixture of acrylonitrile, methyl acrylate and sodium allyl sulfonate in a weight ratio of 90:9:1 (column 9 lines 44-50).  The methyl acrylate monomer corresponds to the claimed (meth)acrylate based monomer and so meet the claimed limitation. 
Concerning claim 10 Yoshida further teaches that the previously indicated example in which a monomer solution was made by mixing an aqueous solution of zinc chloride with a monomer mixture of acrylonitrile, methyl acrylate and sodium allyl sulfonate in a weight ratio of 90:9:1 (column 9 lines 44-50).   This indicates that there are 10 parts of methyl acrylate per 100 parts of acrylonitrile which is within the claimed range and so meets the claimed limitation. 

5.	Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshida (US 3,479,312).
Concerning claim 4 Yoshida further teaches the previously indicated example, indicated in the discussion of claim 1, in which a monomer solution was made by mixing an aqueous solution of zinc chloride with a monomer mixture of acrylonitrile, methyl acrylate and sodium allyl sulfonate in a weight 
Alternatively, Yoshida further teaches that the initiator is preferably dissolved in the aqueous saline solvent for polymerization (column 7 lines 8-15). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed same first and second reaction solvent because Yoshida teaches that it is preferable for the initiator to be dissolved in the same saline solvent as is used for polymerization, that is for the monomer mixture corresponding the reaction mixture. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 5-6  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 3,479,312).
Concerning claim 5 Yoshida Teaches the method of claim 1 and 3 as is indicated above does not specifically indicated weight ratio of the secondarily added initiator and the second reaction solvent. 
However this is an indication of a concentration of a mixture of components that Yoshida indicated would be present as is indicated in the discussion of claim 3 above.  The concentration of the initiator in the initiator solution would affect the reaction rate of the initiation of polymerization caused by the addition of the second initiator solution to the already polymerized reaction solution. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed weight ratio of the secondarily added initiator and the second reaction solvent because the claimed ratio is the concentration of the initiator added to the polymerized solution and it would be obvious to discover the optimum or workable ranges by routine experimentation. 
Concerning claim 6 Yoshida teaches the method of claim 1 and 3 as is indicated above does not specifically indicated relationship between the second reaction solvent and the first reaction solvent. 
However this relationship is an indication of a concentration of the mixture of components that Yoshida indicated would be present as is indicated in the discussion of claim 3 above.  The concentration of the which is added to the polymerization at different times would affect the reaction rate of the initiation of polymerization caused by the addition of the second initiator solution to the already polymerized reaction solution by altering the concentration of the polymer and the initiator. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the first and second reaction solvent in relationship with one another because the claimed ratio is the concentration of the initiator added to the polymerized solution and it would be obvious to discover the optimum or workable ranges by routine experimentation. 

Conclusion
7.	Claims 1-10 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763